Citation Nr: 1214395	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a neck injury. 

2.  Entitlement to service connection for the residuals of a spinal and back injury.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to February 1974, with additional service in the Army National Guard of Alabama.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 and November 2011 for further development.  The RO has fully complied with the Remand instructions.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran current neck disability is not a residual of neck injuries sustained during the Veteran's active duty service or reserve service, nor is it otherwise related to service.

2.  The Veteran current back disability is not a residual of neck injuries sustained during the Veteran's active duty service or reserve service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  A neck injury was not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to have been incurred in or aggravated by such service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A back/spinal disability was not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated January 2008.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in June 2011 and December 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to service connection. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury in the line of duty. See 38 C.F.R. § 3.6(a) . Active duty for training is, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. See 38 U.S.C.A. § 101(22) ; 38 C.F.R. §3.6(c) . 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as degenerative joint disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified at an RO hearing in May 2009.  He stated that sometime in 1974 (while in the National Guard), he was inside the turret of an M-60 tank.  The tank was coming down a mountain when it slammed into the gun.  The Veteran stated that he was taken off duty.  When he returned to duty, he was transferred to an engineer unit, where he fell off a dump truck and sustained another injury.  Two more injuries occurred in 1987, while he was lifting some batteries.  Finally, the Veteran testified that in 1995, he was assaulted.  He initially stated that he was on active duty at the time.  However, he later stated that he was paid by civil service.  When it was explained to him that civil service pay means that he was not on active duty, he agreed.  He then explained that the 1995 injury aggravated his previous injuries.  

When the Veteran was asked to explain Reports of Medical Histories in which he denied having any neck or back injuries, he testified that he was with a medical unit and that if he threw up any red flags, he would be terminated.  He stated that instead, he was treated by private, civilian, doctors.  

The service treatment records do not reflect any back or neck injuries during the active duty period from August 1973 to February 1974.  A January 1974 separation examination yielded normal findings; and the Veteran completed a Report of Medical History in which he denied, by checked box, having recurrent back pain.  

Treatment reports largely support the Veteran's contentions regarding his injuries ith the National Guard.  A November 1974 treatment report reflects that he hit the right side of his back against tank equipment.  He was prescribed bed rest and heating pads.  An August 1979 treatment report reflects that he strained his shoulder when he fell from a dump truck.  There was no evidence of a back injury.  X-rays were negative and he was diagnosed with a ligament strain.  A February 1987 treatment report reflects that the Veteran complained of pain and stiffness that started at the base of the neck and went down over the right arm.  Upon examination, he had full range of motion.  An individual sick slip reflects that he pulled a muscle on the back of his neck and shoulder.  A June 1987 treatment report reflects that the Veteran complained of sinus problems, shortness of breath, and kidney pain.  Upon examination, he was tender to palpation of the lower back.  He was assessed with musculoskeletal pain.  

The Veteran underwent medical examinations in June 1978, February 1978, July 1982, and February 1991.  All yielded normal findings with regards to the Veteran's spine and other musculoskeletal system.  As noted earlier, the Veteran also completed Reports of Medical History in conjunction with the examinations.  He denied recurrent back pain; swollen or painful joints; bone, joint, or other deformities; and arthritis.        

The Veteran began seeking intermittent treatment with a private physician (Dr. J.S.K.) in May 1995.  The Veteran complained of neck and low back pain.  He reported that the neck pain began in December 1994, when he was breaking wood apart to build a fire.  He also reported that he was assaulted in January 1995 while he was at work.

A July 1995 examination report yielded normal findings, though it was noted that the Veteran complained of a pinched nerve in neck.  The Veteran noted in a corresponding Report of Medical History that he was receiving physical therapy for it.    

A May 1996 MRI of the cervical spine revealed mild spondylitic changes and narrowing of the cervical canal.

An October 1996 Annual Medical Certificate reflects that the Veteran applied for Workers Compensation for a pinched neck sustained in January 1995.

An August 2005 private treatment report from Dr. J.S.K. reflects that the Veteran was diagnosed with degenerative disc disease of the cervical and thoracic spine.  The examiner noted that these symptoms are traced to an assault that occurred in 1995.  Dr. J.S.K. stated that the degeneration is due to multiple factors.  He stated that genetics and activity may have had something to do with it.  He also stated that the Veteran's long labor occupation put his spine under a good deal of stress.  Finally, he noted that the 1995 work incident seemed to be the point at which his back disabilities began.  

The Veteran underwent a VA examination in December 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted the 1974, 1979, 1987 and 1994 injuries to the Veteran's back and neck.  He pointed out that it was not until the assault that the Veteran's degenerative lumbar disc disease was discovered via MRI.  He also noted that it was in the 1990s that the Veteran began chiropractic treatment.  Following a thorough examination of the Veteran's lumbar and cervical spines, the examiner opined that there is no evidence that the 1974, 1979, and two 1987 injuries caused anything more than muscle sprains.  The examiner noted that after each injury, the Veteran returned to full duty; and that there are numerous post-injury reports that reflect no chronic residuals.  The service treatment records never showed degenerative disc disease as a result of the in-service injuries; and degenerative disc disease was not shown until 1995.  He opined that the Veteran's current neck and back disabilities are most likely due to the physical nature of his post service employment and the 1995 work related assault.  He opined that his current disabilities are not due to active duty service.  

The Board acknowledges that the Veteran sustained several minor injuries in 1974, 1979, and 1987 during active duty for training with the National Guard.  However, the preponderance of the evidence reflects that the injuries did not result in any continuity of symptomatology or any chronic disabilities.  Instead, the evidence reflects that the Veteran's neck and back disabilities arose as a result of a December 1994 off duty injury sustained while he was breaking wood, and a January 1995 injury incurred as a result of a work related assault.  The service treatment records (including National Guard records) do not reflect any assault; and the Veteran admitted that the assault occurred while he was being paid by civil service (indicating that it happened while the Veteran was not on active duty, to include with the National Guard).  Both the Veteran's private physician (Dr. J.S.K.) and the December 2011 VA examiner have indicated that the Veteran's current disabilities began following the 1995 assault.  There is no competent medical opinion to contradict these findings.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for residuals of a neck injury and a back injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


